Citation Nr: 0121683	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-22 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 21, 1999 
for an increased 50 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 RO rating decision that granted an 
increased rating for PTSD, from 30 percent to 50 percent, 
effective from June 21, 1999.  The veteran appeals for an 
earlier effective date for the 50 percent rating for PTSD.  
This is the only issue on appeal at this time.

The file shows that after the veteran was notified that the 
RO increased the PTSD rating to 50 percent, he withdrew an 
earlier appeal for an increased rating for the condition.  
Thus an issue of an increased rating for PTSD is not on 
appeal at this time.  Some recent statements from the veteran 
suggest he may be making a new claim for an increased rating 
for PTSD, as well as other compensation claims; such claims 
are not on appeal and must be pursued through the RO.


FINDINGS OF FACT

1.  An unappealed October 1997 RO decision granted service 
connection and a 30 percent rating for PTSD, effective from 
October 18, 1996.  

2.  On March 8, 1999 and June 21, 1999, the veteran filed 
claims for an increase in the 30 percent rating for PTSD, and 
he continually prosecuted a claim and appeal for such 
benefit.  

3.  In February 2000, the RO granted an increased 50 percent 
rating for PTSD effective from the June 21, 1999 claim for 
increased rating.  

4.  It is factually ascertainable that the veteran's PTSD 
increased to the level of 50 percent disability as of 
December 21, 1998 (date of a VA outpatient visit), being 
within the year preceding either the March 8, 1999 or the 
June 21, 1999 claim for an increased rating.


CONCLUSIONS OF LAW

1.  The October 1997 RO decision which granted service 
connection and a 30 percent rating for PTSD, effective from 
October 18, 1996, is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2000).

2.  The proper effective date for an increased rating for 
PTSD, from 30 percent to 50 percnet, is December 21, 1998, 
being the date of increase of the disability within the year 
preceding the claim for an increased rating.  38 U.S.C.A. §§ 
1155, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 
4.130, Diagnostic Code 9411 (2000).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service in the Army from February 1968 
to November 1969.

In an October 1997 decision, the RO granted a reopened claim 
for service connection for PTSD and assigned an initial 
rating of 30 percent for the condition, effective October 18, 
1996, when the reopened claim was filed.  The veteran did not 
appeal this decision.

VA outpatient records on December 21, 1998 and later show the 
veteran received regular treatment for PTSD and alcohol 
abuse.  A December 31, 1998 PTSD clinic intake examination 
described the veteran's occupational and social problems, 
noted diagnoses including PTSD and alcohol dependence, and 
provided a Global Assessment of Functioning (GAF) score of 
54.  Ongoing treatment records thereafter contain similar 
information.   

On March 8, 1999, the veteran filed a claim for an increased 
rating for his PTSD.  This claim was denied by the RO in May 
1999.  The veteran filed another claim for an increased 
rating for his PTSD on June 21, 1999.  The RO denied this 
claim in September 1999.  The veteran appealed for a higher 
rating.

Continuing VA outpatient records in 1999 show regular 
psychiatric treatment for various diagnosed conditions 
including PTSD; at a July 1999 visit, a GAF score of 53 was 
assigned.

At a Sepember 1999 VA psychiatric compensation examination, 
the veteran's symptoms were described; diagnoses included 
PTSD and alcohol dependence; and a GAF score of 60 was 
assigned.  

VA outpatient records dated to January 2000 show the veteran 
received continuing treatment for PTSD and alcohol abuse.

In February 2000, the RO granted an increased 50 percent 
evaluation for PTSD, effective June 21, 1999, the date of a 
claim for increase.

The veteran subsequently withdrew his earlier appeal for a 
higher rating for PTSD.  However, he appealed for an earlier 
effective date for the increased 50 percent rating for PTSD.  
He asserted that the 50 percent rating should be effective 
from October 18, 1996, when service connectio for PTSD became 
effective.  

Analysis

The veteran claims that an effective date earlier than June 
21, 1999 should be granted for a 50 percent rating for PTSD.  
The file shows that, with respect to this claim, the RO has 
satisfied the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).

The veteran asserts the increased 50 percent rating for PTSD 
should be made effective from the October 18, 1996 date on 
which service connection became effective.  However, the 
October 1997 RO decision, which granted service connection 
and a 30 percent rating for PTSD effective from October 18, 
1996, was not appealed and thus is final.  38 U.S.C.A. 
§ 7105.  The effective date for a later increased rating for 
PTSD must be determined in relation to a later claim.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. 
Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
A rating of 30 percent for PTSD is warranted when PTSD 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
50 percent is assigned for PTSD when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

On March 8, 1999, and again on June 21, 1999, the veteran 
filed a claim for an increase in the 30 percent rating for 
PTSD.  The RO chose June 21, 1999 as the date of claim, and 
made the increased 50 percent rating for PTSD effective from 
that date.  It appears to the Board that the March 8, 1999 
claim remained a viable claim up until the grant of the 
increased rating, and the date of that claim would be more 
proper.  That is not of significance in the present case, as 
there is evidence from within the year preceding both the 
March 8, 1999 claim and the June 21, 1999 claim from which it 
may be factually ascertained that PTSD increased to the 50 
percent level.  More specifically, VA outpatient records 
beginning on December 21, 1998 indicate the veteran commenced 
regular treatment for PTSD, and the medical evidence shows 
the level of PTSD impairment, as described in Diagnostic Code 
9411, remained essentially the same from December 21, 1998 
forward, until the granting of the increased rating of 50 
percent.  

In the judgment of the Board, it is factually ascertainable 
that PTSD increased to the 50 percent level as of December 
21, 1998, within the year preceding the claim for an 
increased rating, and thus December 21, 1998 is the proper 
effective date for the increased 50 percent rating for the 
condition.  The Board therefore finds that an earlier 
effective date of December 21, 1998, for the increased 50 
percent rating for PTSD, is warranted.  The benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), has been considered in 
making this determination. 








ORDER

An earlier effective date of December 21, 1998, for an 
increased 50 percent rating for PTSD, is granted.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

 

